                                           Case 4:20-cv-03045-HSG Document 8 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL GEARY WILSON,                           Case No. 20-cv-03045-HSG
                                                       Plaintiff,
                                   8
                                                                                         REFERRAL FOR PURPOSE OF
                                                 v.                                      DETERMINING RELATIONSHIP
                                   9

                                  10     LEIGH LAW GROUP, P.C, (LLG), et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to

                                  14   the Honorable Maxine M. Chesney for consideration of whether the case is related to Wilson v.

                                  15   Mount Diablo Unified School District/Special Education, Case No. 3:19-cv-03441-MMC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/6/2020

                                  18                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
